Citation Nr: 0428680	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-34 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement for service connection for residuals from 
surgical removal of a pilonidal cyst, including a scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel



INTRODUCTION

The veteran had active military service in the U.S. Navy from 
June 1952 to July 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, FL, which denied service connection for 
entitlement to service connection for recurrent pilonidal 
cyst.  A Notice of Disagreement was received in June 2002.  A 
Statement of the Case was issued in November 2003, after a 
Decision Review Officer conducted a de novo review of the 
February 2002 rating decision.  A timely appeal was received 
in December 2003.  A Supplemental Statement of the Case was 
issued in June 2004, after receipt of additional treatment 
records from the Fort Myer's VA Outpatient Clinic.

The Board notes that the RO characterized the veteran's claim 
as one for service connection for a recurrent pilonidal cyst.  
The veteran, however, has not actually claimed a recurrence 
of the pilonidal cyst.  Rather, he has complained of problems 
with the scar from the in-service surgery to treat a 
pilonidal cyst.  He clearly stated in his Notice of 
Disagreement that it is these residuals that are the basis of 
his claim.  The Board has, therefore, recharacterized the 
issue before it to reflect more accurately the claim made by 
the veteran as one for service connection for residuals from 
surgical removal of the pilonidal cyst.


FINDINGS OF FACT

1.  At the time of his service entrance medical examination, 
the veteran was noted to have a pilonidal cyst, asymptomatic, 
not disabling.

2.  During service, the veteran's pilonidal cyst became 
symptomatic and he underwent surgery for its excision.

3.  Subsequent to the in-service surgery where the pilonidal 
cyst was excised, the veteran began to experience pain and 
discomfort caused by the residual surgical scar.

4.  The veteran continues to experience problems with the 
surgical scar, including tenderness of the scar, constant 
itching and discomfort while sitting, standing and bowel 
movements.

5.  There is competent medical evidence that the veteran's 
disability has increased in severity due to the surgery 
performed during service.    


CONCLUSION OF LAW

The veteran's pilonidal cyst, which pre-existed service was 
aggravated by active military service, and service connection 
for residuals of its surgical removal (i.e., a scar) is 
therefore warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
and 1153 (West 2002); 38 C.F.R. § 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A letter was sent to the veteran in November 2001 explaining 
the VCAA, asking him to submit certain information, and 
informing him what evidence and information VA would be 
obtaining.  The letter also told the veteran to send VA 
copies of any evidence relevant to his claim that was in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In light of the favorable 
decision contained herein, that is, the granting of the 
claim, it is clear that sufficient evidence was developed in 
this case in this respect.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  The initial question that must 
be resolved in this case is whether the veteran's pilonidal 
cyst preexisted his entry into active military service in 
1952.  

In this case, the veteran's entrance medical examination 
noted the existence of a pilonidal cyst, asymptomatic, not 
disabling.  Therefore, he is not entitled to the presumption 
of soundness for this condition.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest)  
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b)(1). Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
 The United States Court of Appeals for Veterans Claims 
(CAVC) has held that when a disability has improved in one 
respect but has been made worse in another respect by in-
service medical or surgical treatment, the rating schedule 
should be used to determine if the overall degree of 
disability has increased during service.  Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).

The Board finds that there is competent medical evidence of 
increased disability during service.  When he was examined in 
May 1952, the veteran's pilonidal cyst was asymptomatic and 
not disabling.  In May 1954, the veteran's pilonidal cyst was 
draining and required surgical excision.  Therefore, there is 
sufficient evidence to raise the presumption of aggravation.

Moreover, the Board finds that the following evidence 
supports the veteran's claim.  As indicated, prior to and at 
the time of the veteran's entering service, the pilonidal 
cyst was asymptomatic.  Almost two years after entering 
service, the pilonidal cyst became symptomatic and required 
surgical excision.  Although the veteran's separation medical 
examination does not note a surgical scar, it is clear from 
the VA Outpatient Clinic (VA OPC) treatment records that he 
did in fact have such a scar, which would be consistent with 
his having underwent surgical excision of the pilonidal cyst.  
In his November 2001 statement, the veteran states that he 
has developed problems with the scar, including difficulty 
during sitting, constant itching and soreness while straining 
to relieve himself.  In his Notice of Disagreement, the 
veteran also states that he has pain associated with the 
surgical removal of the pilonidal cyst, including pain on 
sitting, standing or bowel movement.  On his Form 9, the 
veteran states that he has tenderness at the scar site.  The 
veteran's private physician submitted a statement dated in 
June 2001 stating that he has been treating the veteran, who 
has a history of pilonidal cyst removal, and that the veteran 
has been experiencing continued discomfort.  In addition to 
receiving treatment by his private physician, the veteran has 
undergone treatment at the Fort Myer's VA OPC.  In November 
2002, the VA OPC physician noted the veteran's complaint of 
discomfort of the scar.  Upon palpitation, the VA OPC 
physician noted that the scar was "palpably tender."  There 
is no specific finding in his medical records that the 
increase in the veteran's disability was due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306 (a).  There is, therefore, a lack of clear and 
unmistakable evidence that the increase in severity was due 
to the natural progress of the disability.  See 38 C.F.R. 
§ 3.306 (b).  

In addition, the veteran entered service with an asymptomatic 
pilonidal cyst that became so severe it required surgery to 
excise it.  The surgery left a scar that the veteran did not 
have when he entered service.  Subsequent to service, the 
veteran has complaints of pain and discomfort from the 
residual scar from the surgery.  The veteran's private 
physician supports the veteran's statements that he 
experiences discomfort caused by the scar.  The VA OPC 
treatment records show that the scar is tender to 
palpitation.  The rating schedule in 38 C.F.R. Part 4 (2004) 
does not establish a disability rating for a pilonidal cyst.  
However, a superficial scar that is painful upon examination 
can be rated under Diagnostic Code 7804 as 10 percent 
disabling.  38 C.F.R. § 4.118 (2004).  Therefore, although 
the pilonidal cyst was ameliorated by surgery, the overall 
degree of the veteran's disability has actually increased 
under the rating schedule because the residual scar is a 
ratable disability.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Under the circumstances of this case, the Board, therefore, 
finds that the veteran's preexisting pilonidal cyst was 
aggravated in service and that the residual scar from the 
surgery to excise it is a ratable disability for which the 
veteran should be compensated.


ORDER

Service connection for a residual scar from surgical removal 
of a pilonidal cyst is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



